




Exhibit 10.6
13-A 2013 TSR Award Agreement


GRANT NOTICE FOR
TSR SHARE AWARD
[DATE OF GRANT]


PPG Industries, Inc. (the “Company”) and the Participant identified below are
parties to a TSR Award Agreement dated as of [DATE OF GRANT] (the “Agreement”).
Capitalized terms used in this Grant Notice shall have the respective meanings
given to such terms in the Agreement, unless otherwise defined in this Grant
Notice. This Grant Notice confirms the grant to the Participant of an Award
providing for the issuance of the number of shares of Common Stock set forth
below upon the achievement of performance objectives based on the total
shareholder return of the Company (“TSR Shares”) with the terms set forth below.
This Grant Notice is hereby incorporated by reference into and forms a part of
the Agreement.
Participant Name:
Full Name
Date of Grant:
[DATE OF GRANT]
Target Number of TSR Shares Subject to Award:
[Quantity Granted]
Dividend Equivalents:
“Dividend Equivalents” are granted with respect to this TSR Share Award.
“Dividend Equivalents” means the right to receive at the end of the Award
Period, the equivalent value (in cash or shares) of dividends paid on the actual
number of TSR Shares earned during the Award Period.
Award Period:
[Performance Period]
Award Goals:


Vesting of the Award shall be determined using the table below, provided that
the Participant must be continuously employed by the Company or its Subsidiaries
through and including the last day of the Award Period, subject to the
provisions of the Agreement regarding retirement, disability, death, job
elimination and other termination of employment and further subject to the
certification provisions of the Agreement as mandated by the requirements of
Section 162(m) of the Code.


The Award Goals for the Award Period is PPG's total shareholder return “TSR”
compared to the TSR for each of the companies that comprise the S&P 500 as of
the first day of the Award Period, excluding any companies that have been
removed from the Index during the performance period. TSR shall be calculated
based on the formula adopted by the Committee at the commencement of the Award
Period and in accordance with the requirements of Section 162(m) of the Code.
The payout will be based 100% on PPG's ranking against the S&P 500 companies.
The following payout performance levels have been established:

PPG TSR Percentile Ranking Against S&P 500 Companies
Ranking (percentile)
Payout of Contingent Grant (%)
90th
220%
80th
180%
70th
140%
60th
100%
50th
80%
40th
50%
30th
30%
<30th
No Award

PPG Industries, Inc.




/s/ J. Craig Jordan                 
By: J. Craig Jordan, Vice President, Human Resources




--------------------------------------------------------------------------------






TSR SHARE AWARD AGREEMENT




[DATE OF GRANT]


This TSR SHARE AWARD AGREEMENT (this “Agreement”) is entered into as of the date
first written above by and between PPG Industries, Inc. (the “Company”) and
Fullname (the “Participant”).


The Company maintains the PPG Industries, Inc. Omnibus Incentive Plan (as
amended from time to time, the “Plan”), which is incorporated into and forms a
part of this Agreement, and the Participant has been selected by the
Officers-Directors Compensation Committee (the “Committee”) to receive an Award
under the Plan. The Award is intended to qualify as “qualified performance-based
compensation” as described in Section 162(m)(4)(C) of the Code. Capitalized
terms used in this Agreement shall, unless defined elsewhere in this Agreement,
have the respective meanings given to such terms in the Plan.


The Award of TSR Shares shall be confirmed by a separate Grant Notice to which
this Agreement is attached (the “Grant Notice”), specifying the Date of Grant of
the Award, the number of TSR Shares granted and the Award Goals (as defined in
the Grant Notice) applicable to such TSR Shares. Each TSR Share is a bookkeeping
entry representing the equivalent in value of a share of Common Stock. Such
Award shall be subject to the terms and conditions of this Agreement and such
Grant Notice shall be deemed incorporated by reference into this Agreement.


NOW, THEREFORE, the Company and the Participant, intending to be legally bound,
agree as follows:


1.
Terms and Conditions of the Award.



A.    This Agreement sets forth the terms and conditions applicable to the Award
of TSR Shares confirmed in the Grant Notice. The Award of TSR Shares is made
under Article VIII of the Plan. Unless and until the TSR Shares are vested and
certified in the manner set forth in paragraph 1.G. and 2.A. hereof, the
Participant shall have no right to settlement of any such TSR Shares.


B.    The Committee may terminate the Award at any time during the Award Period
if, in its sole discretion, the Committee determines that the Participant is no
longer in a position to have a substantial opportunity to influence the
long-term growth of the Company.


C.    The Participant shall be entitled to a Dividend Equivalent with respect to
the number of TSR Shares that are actually earned or to which the Participant is
determined to be entitled to in accordance with this paragraph 1, in an
aggregate amount equal to the product of the number of TSR Shares that are
earned and/or become payable, multiplied by each dividend paid on the Common
Stock during the period commencing on the first day of the Award Period and
ending on the date the TSR Shares are paid to the Participant. Notwithstanding
the foregoing, Dividend Equivalents with respect to any unvested portion of this
Award shall be subject to the same vesting and forfeiture restrictions as the
TSR Shares awarded hereunder. Unless prohibited under applicable law or
otherwise determined by the Committee in its discretion, the value of such
Dividend Equivalents shall be automatically deferred, on behalf of the
Participant, into the Participant's account under the Deferred Compensation Plan
in accordance with the Participant's investment elections under such plan. To
the extent the Dividend Equivalents have not been deferred, the Dividend
Equivalents shall be paid to the Participant at the same time and in the same
form the underlying TSR Shares are paid as contemplated in paragraph 2.A.
hereof. For purposes of the time and form of payment requirements of Section
409A of the Code, such Dividend Equivalents shall be treated separately from the
TSR Shares.


D.    Prior to settlement of any vested TSR Shares, such TSR Shares will
represent an unsecured obligation of the Company, payable (if at all) only from
the general assets of the Company. The Company's obligations under this
Agreement shall be unfunded and unsecured, and no special or separate fund shall
be established and no other segregation of assets shall be made and the
Participant shall have no greater rights than an unsecured general creditor of
the Company. Except as otherwise specifically provided in the Grant Notice or
this Agreement, the Participant shall have no rights as a stockholder of the
Company by virtue of this Award unless and until such Award is determined to be
vested and resulting shares of Common Stock are issued to the Participant.




--------------------------------------------------------------------------------






E.    If the Participant's employment with the Company or any Employer
terminates during the Award Period but, on or after the first anniversary of the
Date of Grant because of retirement, disability or job elimination (each, as
determined in the Committee's sole discretion), the Participant shall be
entitled to a prorated Award which shall be determined at the end of the Award
Period by multiplying the number of TSR Shares to which the Participant would
otherwise have been entitled had the Participant continued in employment through
the duration of the Award Period (based on actual performance as measured
against the Award Goals in accordance with Section 162(m) of the Code) by a
fraction, the numerator of which is the number of whole months the Participant
was employed during the Award Period and the denominator of which is the total
number of calendar months in the Award Period, and such Award shall be paid as
soon as practicable following the Certification Date (as defined below), subject
to paragraph 2.C. hereof; provided, however, that the Committee, in its sole
discretion, may determine pursuant to the provisions of the Plan to reduce or
eliminate any payout made or to be made to such Participant in respect of his or
her Award. In the event of the Participant's death during the Award Period but
on or after the first anniversary of the Date of Grant, the Committee, in its
sole discretion, shall determine the number of TSR Shares to which the
Participant should be entitled, if any, not to exceed the maximum number of TSR
Shares that are eligible to vest based on actual performance under the Award.
Such Award shall be paid to the Participant's Beneficiary as promptly as
practicable following the Certification Date, subject to paragraph 2.C. hereof.


F.    If the Participant's employment with the Company or any Employer
terminates during the Award Period for any reason other than retirement,
disability, job elimination , or death, or for any reason before the first
anniversary of the Date of Grant, the Participant's Award shall be forfeited on
the date of such termination; provided, however, that the Committee, in its sole
discretion, may determine that the Participant will be entitled to a full or
partial payout with respect to the Award but in no event shall the amount of
such payout exceed the amount that would be payable based on actual performance
as measured against the Award Goals in accordance with Section 162(m) of the
Code.


G.    The Committee shall determine and certify in accordance with the
requirements of Section 162(m) of the Code the extent, if any, to which the
applicable Award Goals have been attained and the extent, if any, to which the
Award has been earned by the Participant, as of the end of the Award Period or
such other date as the Committee may select in its sole discretion (the
“Certification Date”). The Committee shall have the negative discretion to
reduce or eliminate any payout for the Award. The Committee may not increase the
payout for the Award above the amount payable based on the actual performance as
measured against the Award Goals.


H.    In the event that, during the Change in Control Period (as hereinafter
defined), the
Participant is subject to an Involuntary Termination (as hereinafter defined),
then a number of TSR Shares determined by the Committee, in its sole discretion,
but in no event fewer than the number of TSR Shares payable at the “target”
level, shall become fully vested, and the payout of the Award shall be made as
soon as practicable following the date of the Involuntary Termination, subject
to paragraph 2.C. hereof (for avoidance of doubt, the TSR Shares that vest
pursuant to this paragraph 1.H. shall not be subject to the performance and
certification procedures contemplated by paragraph 1.G. hereof). The amount of
any cash to be paid in lieu of Common Stock, if any, shall be determined using
the average of the closing sale prices reported on the New York Stock
Exchange-Composite Tape for the Common Stock for all days in the last full month
prior to the date of such Involuntary Termination during which the New York
Stock Exchange was open.The Company and the Participant shall take all steps
necessary (including with regard to post-termination services by the
Participant) to ensure that an Involuntary Termination constitutes a “separation
from service” within the meaning of Section 409A of the Code, and
notwithstanding anything contained herein to the contrary, the date on which a
separation from service takes place for reasons resulting in an Involuntary
Termination shall be the date of the Involuntary Termination.


If the Participant is a party to a Change in Control Employment Agreement with
the
Company (a “Change in Control Agreement”), “Change in Control Period” for
purposes of this Agreement shall have the meaning ascribed to the term
“Employment Period,” as defined in the Change in Control Agreement, and if the
Participant is not a party to a Change in Control Agreement, the term shall mean
the period commencing on the date of a Change in Control (as defined in the
Plan) and ending on the earlier of the Participant's date of Retirement and the
last day of the Award Period.




--------------------------------------------------------------------------------




“Retirement” for purposes of this paragraph 1.H. shall mean the Executive's
termination of employment on or after (i) with respect to a participant in the
PPG Industries, Inc. Retirement Income Plan, an Executive's “normal retirement
date” as defined in the PPG Industries, Inc. Retirement Income Plan, provided
such termination is voluntary, (ii) with respect to any Executive that the
Company may subject to compulsory retirement under the Age Discrimination in
Employment Act (29 U.S.C. § 621 et. seq.) (ADEA) as a “bona fide executive or a
high policy maker”, such Executive's “normal retirement date”, (iii) with
respect to a participant in the PPG Industries Defined Contribution Retirement
Plan, the Executive's Social Security normal retirement date, provided that such
termination is voluntary, or, (iv) with respect to a participant for whom the
provisions in (i) through (iii) are not applicable, the Executive's attainment
of age sixty-five (65), provided the termination is voluntary.
  
“Involuntary Termination” for purposes of this Agreement shall mean, if the
Participant is a party to a Change in Control Agreement, a termination of the
Participant's employment that gives rise to payments and benefits under Section
6 of the Change in Control Agreement, and if the Participant is not a party to a
Change in Control Agreement, shall mean a termination by the Company for any
reason other than Cause, death or Disability (as the terms are hereinafter
defined). “Cause” for purposes of a Participant who is not a party to a Change
in Control Agreement shall have the same meaning as that term is defined in the
Participant's offer letter or other applicable employment agreement; or, if
there is no such definition, “Cause” means, as determined by the Committee in
good faith: (i) engaging in any act, or failing to act, or misconduct that is
injurious to the Company or its Subsidiaries; (ii) gross negligence or willful
misconduct in connection with the performance of duties; (iii) conviction of (or
entering a plea of guilty or nolo contendere to) a criminal offense (other than
a minor traffic offense); (iv) fraud, embezzlement or misappropriation of funds
or property of the Company or a Subsidiary; (v) material breach of any term of
any agreement between the Participant and the Company or a Subsidiary relating
to employment, consulting or other services, confidentiality, intellectual
property or non-competition; (vi) the entry of an order duly issued by any
regulatory agency (including federal, state and local regulatory agencies and
self-regulatory bodies) having jurisdiction over the Company or a Subsidiary
requiring the removal from any office held by the Participant with the Company
or prohibiting or materially limiting the Participant from participating in the
business or affairs of the Company or any Subsidiary. “Disability” for purposes
of this Agreement shall mean disability which, after the expiration of more than
52 weeks after its commencement, is determined to be total and permanent by a
physician selected by the Company or its insurers.


2.
Payout on Account of Awards.



A.    Upon certification by the Committee of the level of attainment of the
Award Goals in
accordance with paragraph 1.G. hereof and satisfaction of all other applicable
conditions as to the issuance of the TSR Shares, and otherwise subject to this
Agreement and the terms of the Plan, the Participant shall be entitled to the
number of shares of Common Stock constituting the Award as determined by the
Committee. The Participant shall be entitled to receive payout of the vested
Award in the form of cash, shares of Common Stock or a combination of cash and
shares, less any Tax-Related Items as defined in paragraph 7, as determined by
the Committee in its sole discretion. The amount of any cash to be paid in lieu
of Common Stock, if any, shall be determined using the average of the closing
sale prices reported on the New York Stock Exchange-Composite Tape for the
Common Stock for all days in the month of December during which the New York
Stock Exchange was open in the last year of the Award Period to which the Award
relates.
.
B.    Any shares of Common Stock issued to the Participant with respect to his
or her Award shall be subject to such restrictions as the Committee may deem
advisable under the rules, regulations and other requirements of the Securities
and Exchange Commission, the New York Stock Exchange and any applicable state or
foreign securities laws, and the Committee may cause a legend or legends to be
endorsed on any stock certificates for such shares making appropriate references
to such legal restrictions.


C.
Except as otherwise provided in this Agreement, and except in the event the
Participant is permitted and has made an election to defer payout of the TSR
Shares pursuant to the terms and conditions established by the Company, the
issuance of the shares of Common Stock (or payment of cash in lieu thereof) in
accordance with the provisions of paragraph 1 and this paragraph 2 will be
delivered within 90 days following the earlier of (i) the beginning of the
taxable year that follows the last day of





--------------------------------------------------------------------------------




the Award Period or, (ii) to the extent applicable under the provisions of
paragraph 1.H. hereof, the date of an Involuntary Termination following a Change
in Control. Payout of TSR Shares that have been deferred shall be governed by
the terms and conditions of the deferral election form.


3.
Continuing Conditions. Notwithstanding any other provisions herein, the
Participant, by execution of this Agreement, agrees and acknowledges that in
return for the Award granted by the Company in this Agreement, the following
continuing conditions shall apply:



A.    If at any time prior to the expiration of the Award Period or within one
(1) year after the Award Period the Participant engages in any activity in
competition with any activity of the Company or any of its Subsidiaries, or
contrary or harmful to the interests of the Company or any of its Subsidiaries,
including, but not limited to: (1) conduct related to the Participant's
employment for which either criminal or civil penalties against the Participant
may be sought; (2) violation of Company (or Subsidiary) Code of Ethics or
similar policy; (3) accepting employment with or serving as a consultant,
advisor or in any other capacity to an employer that is in competition with or
acting against the interests of the Company or any of its Subsidiaries,
including employing or recruiting any present, former or future employee of the
Company or any of its Subsidiaries; (4) disclosing or misusing any confidential
information or material concerning the Company or any of its Subsidiaries; or
(5) participating in a hostile takeover attempt, then this Award shall terminate
effective as of the date on which the Participant enters into such activity,
unless terminated sooner by operation of another term or condition of this
Agreement, and any “Award Gain” realized by the Participant shall be paid by the
Participant to the Company. “Award Gain” shall mean the cash and the Fair Market
Value of the Common Stock delivered to the Participant pursuant to paragraph 2
on the date of such delivery times the number of shares so delivered. Any shares
of Common Stock deferred by the Participant shall be considered to have been
delivered for the purpose of this paragraph 3.


B.    By accepting this Agreement, the Participant consents to a deduction from
any amounts the Company or any of its Subsidiaries owes the Participant from
time to time (including amounts owed the Participant as wages or other
compensation, fringe benefits or vacation pay, as well as any other amounts owed
to the Participant by the Company or any of its Subsidiaries), to the extent of
the amounts payable to the Company by the Participant under paragraph 3.A.
above. Whether or not the Company elects to make any set-off in whole or in
part, if the Company does not recover by means of set-off the full amount
payable by the Participant, calculated as set forth above, the Participant
agrees to pay immediately the unpaid balance to the Company.


C.    The Participant may be released from the Participant's obligations under
paragraphs 3.A and 3.B above only if the Committee determines, in its sole
discretion, that such action is in the best interest of the Company.


4.
Award Subject to Plan Provisions. Unless otherwise expressly provided in the
Grant Notice or this Agreement, the TSR Share Award shall be subject to the
provisions of the Plan, including, without limitation, Article XI. In the event
of any conflict between this Agreement and either the Grant Notice or the Plan,
the Grant Notice or Plan, as applicable, shall control over this Agreement.



5.
Applicable Law; Entire Agreement; Venue. This Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Pennsylvania
without reference to any choice of law principles. The Grant Notice, this
Agreement and the Plan contain all terms and conditions with respect to the
subject matter hereof.



For purposes of litigating any dispute that arises under the Award or this
Agreement, the parties hereby submit to and consent to the jurisdiction of the
Commonwealth of Pennsylvania, and agree that such litigation shall be conducted
in the courts of Allegheny County, Pennsylvania, or other federal courts for the
United States for the Western District of Pennsylvania, and no other courts,
where this Award of TSR Shares is made and/or to be performed. The parties agree
that, if suit is filed in Allegheny County courts, application will be made by
one or both parties, without objection, to have the case heard in the Center for
Commercial and Complex Litigation of the Court of Common Pleas of Allegheny
County.


6.
Further Assurances. The Participant agrees, upon demand of the Company or the
Committee, to do all acts and execute, deliver and perform all additional
documents, instruments and agreements (including, without





--------------------------------------------------------------------------------




limitation, stock powers with respect to shares of Common Stock issued or
otherwise distributed in relation to this Award) which may be reasonably
required by the Company or the Committee, as the case may be, to implement the
provisions and purposes of the Grant Notice, this Agreement and the Plan.


7.
Taxes. Regardless of any action the Company and/or the Subsidiary employing the
Participant (the “Employer”) take with respect to any or all income tax
(including U.S. federal, state, and local tax and/or non-U.S. tax), social
insurance, payroll tax, payment on account or other tax-related items related to
the Participant's participation in the Plan and legally applicable to the
Participant or deemed by the Company or the Employer to be an appropriate charge
to the Participant (“Tax-Related Items”), the Participant acknowledges that the
ultimate liability for all Tax-Related Items is and remains the Participant's
responsibility and may exceed the amount actually withheld by the Company or the
Employer. The Participant further acknowledges that the Company and/or the
Employer (i) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the Award, including the
grant and vesting of the TSR Shares, the certification of the Award Goals, the
conversion of the TSR Shares into shares or the receipt of an equivalent cash
payment, the subsequent sale of any shares acquired pursuant to the TSR Shares
and the receipt of any dividends or Dividend Equivalents; and (ii) do not commit
to and are under no obligation to structure the terms of the grant or any aspect
of the Award to reduce or eliminate the Participant's liability for Tax-Related
Items or achieve any particular tax result. Further, if the Participant has
become subject to tax in more than one jurisdiction between the Date of Grant
and the date of any relevant taxable event, the Participant acknowledges that
the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.



Prior to any relevant taxable or tax withholding event, as applicable, the
Participant shall pay or make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items.


In this regard, the Participant authorizes the Company and/or the Employer, or
their respective agents, to satisfy the Tax-Related Items obligation by one or a
combination of the following::
(i)    withholding from the proceeds of the sale of shares of Common Stock
acquired upon the vesting/settlement of the Award either through a voluntary
sale or through a mandatory sale arranged by the Company (on the Participant's
behalf pursuant to this authorization); and/or
(ii)    withholding from any wages or other cash compensation paid to the
Participant by the Company and/or the Employer or from any equivalent cash
payment received in connection with the Award; and/or
(iii)    withholding in shares of Common Stock to be issued upon settlement of
the TSR Shares, provided, however that if the Participant is a Section 16
officer of the Company under the U.S. Securities and Exchange Act of 1934, as
amended (the “Exchange Act”), then the Company  will withhold in shares of
Common Stock upon the relevant taxable or tax withholding event, as applicable,
unless the use of such withholding method is problematic under applicable tax or
securities law or has materially adverse accounting consequences, in which case,
the obligation for Tax-Related Items may be satisfied by one or a combination of
methods (i) and (ii) above.


Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case the Participant will receive a refund of any over-withheld
amount in cash and will have no entitlement to the Common Stock equivalent. If
the obligation for Tax-Related Items is satisfied by withholding a number of
shares as described herein, the Participant shall be deemed, for tax purposes
only, to have been issued the full number of shares of Common Stock subject to
the vested portion of the Award, notwithstanding that a number of shares are
held back solely for the purpose of paying the Tax-Related Items due as a result
of any aspect of the Award. The Participant shall pay to the Company and/or the
Employer any amount of Tax-Related Items that is required to be withheld or
accounted for in connection with the TSR Shares that cannot be satisfied by the
means previously described. The Company may refuse to deliver to the Participant
any shares of Common Stock pursuant to the Award if the Participant fails to
comply with his or her obligations in connection with the Tax-Related Items.


Anything in this paragraph 7 to the contrary notwithstanding, the number of
shares of Common Stock subject to TSR Share Awards that will be permitted to be
released and withheld (or sold on the Participant's behalf) to satisfy any
Tax-Related Items arising prior to the date the shares are scheduled to be
delivered pursuant to paragraph 2.C. hereof for any portion of the TSR Shares
that are considered nonqualified deferred compensation subject to Section 409A
of the Code shall not exceed the number of shares of Common Stock that equals
the liability for the Tax-Related Items.




--------------------------------------------------------------------------------






8.
Transfer Restrictions. This Award and the TSR Shares are not transferable other
than by will or the laws of descent and distribution, and may not be assigned,
hypothecated or otherwise pledged and shall not be subject to execution,
attachment or similar process. Upon any attempt to effect any such disposition,
or upon the levy of any such process, the Award shall immediately become null
and void and the TSR Shares shall be forfeited.



9.
Capitalization Adjustments. The number of TSR Shares awarded is subject to
adjustment as provided in Section 11.07(a) of the Plan. The Participant shall be
notified of such adjustment and such adjustment shall be binding upon the
Company and the Participant.



10.
Securities Law Compliance. Notwithstanding anything to the contrary contained
herein, no shares of Common Stock shall be issued to the Participant upon
vesting of this Award unless the Common Stock is then registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”) or, if such Common
Stock is not then so registered, the Company has determined that such vesting
and issuance would be exempt from the registration requirements of the
Securities Act. By accepting this Award, the Participant agrees not to sell any
of the shares of Common Stock received under this Award at a time when the
applicable laws or Company policies prohibit a sale.



11.
Award Confers No Rights to Continued Employment. Nothing contained in the Plan
or this Agreement shall give the Participant the right to be retained in the
employment of the Company or any Subsidiary or affect the right of any such
employer to terminate the Participant's employment.



12.
Severability. If any provision of this Agreement shall be held to be illegal,
invalid or unenforceable, that provision will be enforced to the maximum extent
permissible and the legality, validity and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.



13.
Waiver. The Participant acknowledges that a waiver by the Company of breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach of this
Agreement.



14.
Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means or request the Participant's consent to participate
in the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.

  
15.
Code Section 409A. If the Participant is a “specified employee,” within the
meaning of Section 409A of the Code and the U.S. Treasury Regulations
promulgated thereunder (collectively, “Section 409A”), at the time of a
separation from service, any payments made under this Agreement in connection
with a separation from service shall instead be paid on the first business day
following the expiration of the six (6)-month period following the Participant's
separation from service if necessary to comply with Section 409A.



It is the intent that the TSR Shares shall comply with the requirements of
Section 409A, and any ambiguities herein will be interpreted to so comply. The
Company reserves the right, to the extent the Company deems necessary or
advisable in its sole discretion, to unilaterally amend or modify this Agreement
as may be necessary to ensure that all vesting or payouts provided under this
Agreement are made in a manner that complies with Section 409A or to mitigate
any additional tax, interest and/or penalties or other adverse tax consequences
that may apply under Section 409A if compliance is not practical; provided,
however, that nothing in this paragraph 15 creates an obligation on the part of
the Company to modify the terms of this Agreement or the Plan, and the Company
makes no representation that the terms of the TSR Shares will comply with
Section 409A or that payments under the TSR Shares will not be subject to taxes,
interest and penalties or other adverse tax consequences under Section 409A. In
no event whatsoever shall the Company or any of its Subsidiaries or affiliates
be liable to any party for any additional tax, interest or penalties that may be
imposed on the Participant by Section 409A or any damages for failing to comply
with Section 409A..


16.
Imposition of Other Requirements. The Company reserves the right to impose other
requirements on the Participant's participation in the Plan, on the TSR Shares
and on any shares of Common Stock acquired under the Plan, to the extent the
Company determines it is necessary or advisable in order to comply with local
law





--------------------------------------------------------------------------------




or facilitate the administration of the Plan, and to require the Participant to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.


PPG Industries, Inc.




/s/ J. Craig Jordan                    
By: J. Craig Jordan, Vice President, Human Resources






